Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 30, 2007                                                                                          Clifford W. Taylor,
                                                                                                                Chief Justice

  132906                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                       Stephen J. Markman,
                                                                                                                     Justices

  v                                                                SC: 132906
                                                                   COA: 273924
                                                                   Oakland CC: 71-009600-FX
  DONALD LOGAN,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the December 13, 2006
  order of the Court of Appeals is considered, and it is DENIED, because the defendant’s
  motion for relief from judgment is prohibited by MCR 6.502(G).




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 30, 2007                        _________________________________________
           s0521                                                              Clerk